Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 7, 15 and 18 with the important feature being “An aircraft cable routing system comprising: a cable raceway having a channel-shape and configuration; and a dielectric liner configured to be inserted into the raceway, wherein the dielectric liner comprises at least one subdividing element such that, when inserted into the cable raceway, the dielectric liner divides the cable raceway into at least two secondary channels positioned within the cable raceway, and within the dielectric liner defines a closed secondary channel (claim 1),”  “An aircraft cable routing system routing fixture defining a primary channel; dielectric liner for insertion into the primary channel, wherein the dielectric liner comprises at least one subdividing element such that, when inserted into the primary channel. dielectric liner divides the primary channel into at least two secondary channels wherein a length of the at least two secondary channels is greater than a length of the primary channel (claim 7),” “A method of installing cables into an aircraft, the method comprising: providing a routing fixture on a structural component of an aircraft, wherein the routing fixture defines a primary channel; providing a dielectric liner separately from the routing fixture, wherein the dielectric liner is for insertion into the primary channel and defines at least two secondary channels; routing a first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed October 13, 2020 with respect to claims 1, 7 and 18 have been fully considered and are persuasive.  Independent claim 15 was indicated allowable in the Non-Final Office action mailed on July 10, 2020. The 35 USC 102 rejection of claims 1, 7 and 18 has been withdrawn. The elements of claims dependent claim 3, which the Examiner indicated was allowable (see Applicant Initiated Interview), has been included in independent claims 1, 7 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847                

/William H. Mayo III/Primary Examiner, Art Unit 2847